Exhibit 10.1 THERMOGENESIS CORP. VOTING AGREEMENT THIS VOTING AGREEMENT is made and entered into as of this 7th day of July, 2017 by and among ThermoGenesis Corp., a Delaware corporation (the “ Company ”), each holder of the Company’s Common Stock, $0.001 par value per share (“ Common Stock ”) listed on Schedule A (together with any subsequent investors, or transferees, who become parties hereto as “ Stockholders ” pursuant to Subsections5.1(a) or below, the “ Stockholders ”). RECITALS A. On the date hereof, the Company entered into an Asset Acquisition Agreement (the “ Acquisition Agreement ”) with SynGen Inc., a Delaware corporation (“ SynGen ”), providing for the issuance to SynGen of twenty percent (20%) of the fully-diluted capital stock of the Company in the form of shares of Common Stock, which shares of Common Stock will subsequently be distributed by SynGen to Bay City Capital Fund V, L.P. and Bay City Capital Fund V Co-Investment Fund, L.P. (together, “ Bay City Capital ”) in connection with the subsequent liquidation of SynGen. As contemplated by the Acquisition Agreement, the parties desire to provide the Stockholders with the right, among other rights, to designate the election of certain members of the board of directors of the Company (the “ Board ”) in accordance with the terms of this Agreement. B. The parties also desire to enter into this Agreement to set forth their agreements and understandings with respect to how shares of the Company’s capital stock held by them will be voted on, or tendered in connection with, an acquisition of the Company. NOW, THEREFORE, the parties agree as follows: 1 Voting Provisions Regarding Board of Directors . Size of the Board . Each Stockholder agrees to vote, or cause to be voted, all Shares (as defined below) owned by such Stockholder, or over which such Stockholder has voting control, from time to time and at all times, in whatever manner as shall be necessary to ensure that the size of the Board shall be set and remain at five (5) directors. For purposes of this Agreement, the term “ Shares ” shall mean and include any securities of the Company the holders of which are entitled to vote for members of the Board, including without limitation, all shares of Common Stock, by whatever name called, now owned or subsequently acquired by a Stockholder, however acquired, whether through stock splits, stock dividends, reclassifications, recapitalizations, similar events or otherwise. Board Composition . Each Stockholder agrees to vote, or cause to be voted, all Shares owned by such Stockholder, or over which such Stockholder has voting control, from time to time and at all times, in whatever manner as shall be necessary to ensure that at each annual or special meeting of stockholders at which an election of directors is held or pursuant to any written consent of the stockholders, the following persons shall be elected to the Board: (a) One person designated by Bay City Capital Fund V, L.P. or its Affiliates (the “ Bay City Designee ”), for so long as Bay City Capital or its Affiliates owns at least five percent (5%) of the Company’s outstanding Common Stock, which individual shall initially be Carl Goldfischer. (b) Two individuals designated by Cesca Therapeutics Inc. (the “ Cesca Designees ”), which individuals shall initially be Chris Xu and Vivian Liu; provided, however, that Cesca Therapeutics Inc. shall be entitled to designate only one Cesca Designee from and after such time as Cesca Therapeutics Inc., together with its Affiliates, ceases to own at least thirty percent (30%) of the Company’s Common Stock (on an as-converted basis). (c) One individual who qualifies as an “independent director” under Rule 5605 of The NASDAQ Marketplace Rules and who is an industry expert, to be designated by Cesca Therapeutics Inc. (“ Cesca ”) as soon as practicable after the date hereof. (d) One individual who qualifies as an “independent director” under Rule 5605 of The NASDAQ Marketplace Rules and who is an industry expert, designated by Bay City Capital Fund V, L.P. or its Affiliates as soon as practicable after the date hereof, for so long as Bay City Capital or its Affiliates owns at least five percent (5%) of the Company’s outstanding Common Stock; provided, however, that any replacement for such initial designee shall be subject to the approval of Cesca Therapeutics Inc., which approval will not be unreasonably withheld. To the extent that any of clauses (a) through (d) above shall not be applicable, any member of the Board who would otherwise have been designated in accordance with the terms thereof shall instead be voted upon by all the stockholders of the Company entitled to vote thereon in accordance with, and pursuant to, the Certificate of Incorporation of the Company, as may be amended, restated or otherwise modified from time to time (the “ Certificate of Incorporation ”). For purposes of this Agreement, an individual, firm, corporation, partnership, association, limited liability company, trust or any other entity (collectively, a “ Person ”) shall be deemed an “ Affiliate ” of another Person who, directly or indirectly, controls, is controlled by or is under common control with such Person, including, without limitation, any general partner, managing member, officer or director of such Person or any venture capital fund now or hereafter existing that is controlled by one or more general partners or managing members of, or shares the same management company with, such Person. Failure to Designate a Board Member . In the absence of any designation from the Persons or groups with the right to designate a director as specified above, the director previously designated by them and then serving shall be reelected if still eligible to serve as provided herein. Removal of Board Members . Each Stockholder also agrees to vote, or cause to be voted, all Shares owned by such Stockholder, or over which such Stockholder has voting control, from time to time and at all times, in whatever manner as shall be necessary to ensure that: 2 (a) no director elected pursuant to Subsections 1.2 or of this Agreement may be removed from office other than for cause unless (i) such removal is directed or approved by the affirmative vote of the Person entitled under Subsection 1.2 to designate that director or (ii) the Person(s) originally entitled to designate or approve such director pursuant to Subsection 1.2 is no longer so entitled to designate or approve such director; (b) any vacancies created by the resignation, removal or death of a director elected pursuant to Subsections 1.2 or shall be filled pursuant to the provisions of this Section 1 ; and (c) upon the request of any party entitled to designate a director as provided in Subsections 1.2(a) , 1.2(b)
